Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/JP2018/047819, International Filing Date: 12/26/2018claims foreign priority to 2017-254496, filed 12/28/2017 claims foreign priority to 2017-254498, filed 12/28/2017 claims foreign priority to 2017-254497, filed 12/28/2017. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020,07/23/2020, 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific 

Claim Objections
Claims 3-4, and 11-12 are objected to because of the following informalities:  claim 3, line 9; claim 4, line 5; claim 11, line 17, claim 12, line 9, missing semicolon “;”  after the end of the first condition.  Appropriate correction is required.

Claim 6 objected to because of the following informalities:  line 5, missing period at the end of claim condition “.”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Specification [0020] “the distance G3L on the optical axis 7 from the surface S13 that is closest to the object side 11 of the third lens group G3 to the surface S17 that is closest to the plane side 12 (that is, the total length of the third lens group G3) and the distance B31L on the optical axis 7 of the cemented lens B31 (that is, the distance between the surface S13 and the surface S15, which is the length of the cemented lens B31) may satisfy the following Condition (2): 0.6≤B31L/G3L≤1”. The provided data for Examples 1 through Example 8, does not meet this ratio, based on the view of the disclosure of the specification and data provided. Using the embodiment of example 1, based on data .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 3, lines 4:9, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, “a distance G3L along an optical axis from a surface closest to the object side to a surface closest to the image plane side in the third lens group, and a distance B31L along the optical axis of the cemented lens satisfy following conditions:
0.6≤B31L/G3L≤1” because the specification, while being enabling for the condition “0.6≤B31L/G3L≤1”, and from specification [0020] “the distance G3L on the optical axis 7 from the surface S13 that is closest to the object side 11 of the third lens group G3 to the surface S17 that is closest to the plane side 12 (that is, the total length of the third lens group G3) and the distance B31L on the optical axis 7 of the cemented lens B31 (that is, the distance between the surface S13 and the surface S15, which is the length of the cemented lens B31) may satisfy the following Condition (2): 0.6≤B31L/G3L≤1”. The provided data for Examples 1 through Example 8, does not meet this ratio, based on the view of the disclosure of the specification and data provided. Using the embodiment of example 1, based on data provided on Fig. 2, surfaces 13-15, gives B31L e.g. 21.32, and data surfaces 13-17, gives G3L e.g. 44.25, thus this ratio gives e.g. 0.4818, which does not meet the condition 2. The specification on page 30, provides “Total length of third lens group G3 (G3L): 23.52” and Condition (2) (B31L/G3L):0.72”, which says that meets the condition but this totally defers with the value calculated based on the definition of paragraph [0020] on how the distance B31L and G3L is obtained or calculated from the data tables provided in the invention. Other embodiments for Example 2 through 8, give a ratio of 0.5144, 0.3846, 0.3666, 0.3084, 0.3070, 0.3054, 0.19, they do not meet the ratio “0.6≤B31L/G3L≤1”. Thus, one of ordinary skill to which it pertains, or with which it is most nearly connected in the art to make and/or use the claimed invention without undue experimentation.
Regarding claim 4, line 4, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, “0.65≤B31L/G3L≤0.80” (similar situation with claim 3), because the specification, while being enabling for the condition “0.6≤B31L/G3L≤1”, and from specification [0020] “the distance G3L on the optical axis 7 from the surface S13 that is closest to the object side 11 of the third lens group G3 to the surface S17 that is closest to the plane side 12 (that is, the total length of the third lens group G3) and the distance B31L on the optical axis 7 of the cemented lens B31 (that is, the distance between the surface S13 and the surface S15, which is the length of the cemented lens B31) may satisfy the following Condition (2): 0.6≤B31L/G3L≤1”. The provided data for Examples 1 through Example 8, does not meet this ratio, based on the view of the disclosure of the specification and data provided. Using the embodiment of example 1, based on data provided on Fig. 2, surfaces 13-15, gives B31L e.g. 21.32, and data surfaces 13-17, gives G3L e.g. 44.25, thus this ratio gives e.g. 0.4818, which does not meet the condition 2. The specification on page 30, provides “Total length of third lens group G3 (G3L): 23.52” and Condition (2) (B31L/G3L):0.72”, which says that meets the condition but this totally defers with the value calculated based on the definition of paragraph [0020] on how the distance B31L and G3L is obtained or calculated from the data tables provided in the invention. Other embodiments for Example 2 through 8, give a ratio of 0.5144, 0.3846, 0.3666, 0.3084, 0.3070, 0.3054, 0.19, they do not meet the ratio “0.65≤B31L/G3L≤0.80”. Thus, one of ordinary skill to which it pertains, or with which it is most nearly connected in the art to make and/or use the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “a distance G3L along an optical axis from a surface closest to the object side to a surface closest to the image plane side in the third lens group, and a distance B31L along the optical axis of the cemented lens satisfy following conditions:0.6≤B31L/G3L≤1”, renders the claim indefinite because of the 112a issue explained in above, the following condition “0.6≤B31L/G3L≤1” is not clear how this ratio is calculated. The examiner interprets both distances such as G3L and B31L, from Fig. 3, Example 3, data table 5, surface 15-16, distance for cemented lens B31L e.g. 6.31, data table 5, surfaces 17-18, distance G3L e.g. 9.19, gives ratio 0.68. Clarification required.
Regarding claim 4, “satisfy following conditions: 0.65≤B31L/G3L≤0.80”, renders the claim indefinite because of the 112a issue explained in above, the following condition “0.65≤B31L/G3L≤0.80” is not clear how this ratio is calculated. The examiner interprets both distances such as G3L and B31L, from Fig. 3, Example 3, data table 5, surface 15-16, distance for cemented lens B31L e.g. 6.31, data table 5, surfaces 17-18, distance G3L e.g. 9.19, gives ratio 0.68. Clarification required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-10, 16, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kondo (US20170242219A1).

Independent claim 1, Kondo teaches a lens system for image pickup (Fig. 1, Example 1, data tables 1-2, [0051], [0091-0095]; Fig. 3, Example 3, data Tables 5-6, [0051], [0099] Fig. 5, Example 5, data tables 9-10, [0051], [0101]) comprising, in order from an object side: 
a first lens group with positive refractive power that moves during focusing (see Fig. 1, Example 1, data table 1, [0091], corresponding to first lens group e.g. G1 with positive refractive power, from data table 4, surfaces 1-6, calculated focal length e.g. G1f e.g. 188.63, and see Fig. 1, G1 moves during focus, [0054]; see Fig. 3, Example 3, data table 5, corresponding to first lens group e.g. G1 with positive refractive power, from data table 4, surfaces 1-6, calculated focal length e.g. G1f e.g. 103.3479, a positive refractive power, and see Fig. 3, G1 moves during focus, and [0054] “During focusing from the infinite distance object to the close-range object, in the imaging lens, the first lens group G1, the aperture diaphragm St, and the second lens group G2 integrally move”; see Fig. 5, Example 5, data table 9, first lens group G1, with positive refractive power, see data table surfaces 1-6, calculated focal length G1f1 e.g. 114.25, therefore G1 has positive refractive power, and see Fig. 5, G1 moves during focus, [0054]); 
a second lens group with positive refractive power that is disposed on an opposite side of a stop to the first lens group and moves during focusing (see Fig. 1, Example 1, data table 1, [0091], corresponding to second lens group e.g. G2 with positive refractive power, from data table 1, surfaces 8-14, calculated focal length e.g. G2f e.g. 63.59, and see Fig. 1, G2 moving during focus, [0054]; see Fig. 3, Example 3, data table 1, corresponding to second lens group e.g. G2 with positive refractive power, from data table 4, surfaces 8-14, calculated focal length e.g. G2f e.g. 114.3486, a positive refractive power, and see Fig. 3, G2 moves during focus, and [0054] “During focusing from the infinite distance object to the close-range object, in the imaging lens, the first lens group G1, the aperture diaphragm St, and the second lens group G2 integrally move”; see Fig. 5, Example 5, data table 9, second lens group G2, with positive refractive power, see data table surfaces 1-6, calculated focal length G2f2 e.g. 108.71, therefore G2 has positive refractive power, and see Fig. 5, G2 moves during focus, [0054]); and 
a third lens group with positive refractive power that is fixed and is disposed closest to an image plane side (see Fig. 1, Example 1, data table 1, [0091], “a third lens group G3 that has a positive refractive power group”, [0059]; see Fig. 3, Example 3, data Table 5, [0059], corresponding to third lens group e.g. G2 with positive refractive power, from data table 4, surfaces 15-19, calculated focal length e.g. G3f e.g. 197.5084, a positive refractive power, and see Fig. 3, shows third lens group G3 fixed and closest to optical member e.g. PP where the image plane side is located, [0054] “During focusing from the infinite distance object to the close-range object, in the imaging lens, the first lens group G1, the aperture diaphragm St, and the second lens group G2 integrally move from the image side to the object side, and the third lens group G3 remains stationary with respect to the image plane Sim”; see Fig. 5, Example 5, data table 9, third lens group G3, with positive refractive power, see data table surfaces 1-6, calculated focal length G3f3 e.g. 114.25, therefore G3 has positive refractive power, and see Fig. 5, G3 is fixed during focus, see [0054]), 
wherein the third lens group includes a cemented lens composed, in order from the object side, of a lens with positive refractive power and a lens with negative refractive power (see Fig. 1, Example 1, data table 1, third lens group G3 includes cemented lens e.g. L31 with positive refractive power, calculated focal length from surface 15, e.g. 50.44, L32 with negative refractive power, calculated refractive power surface 16, e.g. -69.61; see Fig. 3, Example 3, data table 5, third lens group G3, includes cemented lens, L31 and L32, from data table 5, surfaces 15-17, gives a calculated focal length L31f e.g. 144.4876, calculated focal length L32f e.g. -101.5014, therefore lens L31 has a positive refractive power, and lens L32 has a negative refractive power; see Fig. 5, Example 5, data table 9, third lens group G3, includes cemented lens, L31 and L32, from data table 5, surfaces 15-17, gives a calculated focal length L31f e.g. 130.85, calculated focal length L32f e.g. -81.64, therefore lens L31 has a positive refractive power, and lens L32 has a negative refractive power), and 
a combined focal length f3 of the third lens group (see Fig. 1, Example 1, data table 1, calculated using data from surfaces 15-19, f3 e.g. 725.41; see Fig. 3, Example 3, data table 5, calculated using data from surfaces 15-19, f3 e.g. 197.5084; see Fig. 5, Example 5, data table 9, calculated using data from surface 1-14, a combined focal length f12 e.g. 79.66, calculated using data from surfaces 15-19, f3 e.g. 518.33, the value ratio e.g.  6.50; see Fig. 5, Example 5, data table 9, calculated using data from surfaces 15-19, f3 e.g. 518.33, the value ratio e.g. 6.50) and a combined focal length f12 of the first lens group  and the second lens group (see Fig. 1, Example 1, data table 1, calculated using data from surface 1-14, a combined focal length f12 e.g. 68.43; Fig. 3, Example 3, data table 5, calculated using data from surface 1-14, a combined focal length f12 e.g. 78.1472; see Fig. 5, Example 5, data table 9, calculated using data from surface 1-14, a combined focal length f12 e.g. 79.66) satisfy a following condition:
2≤f3/f12≤200 (see Fig. 1, Example 1, data table 1, calculated using data from surface 1-14, a combined focal length f12 e.g. 68.43, calculated using data from surfaces 15-19, f3 e.g. 725.41, the value ratio e.g. 10.60; see Fig. 3, Example 3, data table 5, calculated using data from surface 1-14, a combined focal length f12 e.g. 78.1472, calculated using data from surfaces 15-19, f3 e.g. 197.5084, the value ratio e.g.  2.5273; see Fig. 5, Example 5, data table 9, calculated using data from surface 1-14, a combined focal length f12 e.g. 79.66, calculated using data from surfaces 15-19, f3 e.g. 518.33, the value ratio e.g. 6.50).
Claim 2, Kondo teaches the invention of claim 1, wherein a refractive index nB31a of the lens with positive refractive power of the cemented lens satisfies a following condition: 1.65≤nB31a≤2.0 (see Fig. 3, Example 3, and Table 5, Lens L31 of cemented lenses, with positive refractive power, surface 15, with a calculated focal length e.g. 144.48, using surfaces 15, the refractive index is 1.72916).
Claim 5, Kondo teaches the invention of claim 1, wherein a refractive index nB31b of the lens with negative refractive power in the cemented lens satisfies a following condition: 1.60≤nB31b≤1.87 (see Fig. 3, Example 3, data table 5, cemented Lens L32, being negative lens, data table 5, surface 16, refractive index 1.68893).
Claim 7, Kondo teaches the invention of claim 1, wherein the third lens group includes, from the object side, the cemented lens, and a rear lens with negative refractive power that is concave on the object side (see Fig. 1, Example 1, data Table 1, third group G3, includes cemented lens e.g. L31, L32, and rear lens e.g. L33 with negative refractive power that is concave on the object side, see data table 1, surfaces 18-19, calculated focal length of lens L33 e.g. -222.93).
Claim 8, Kondo teaches the invention of claim 7, wherein a combined focal length f31ab of the lens with positive refractive power and the lens with negative refractive power in the cemented lens and a focal length f3GL of the rear lens satisfy a following condition: 0.5≤|f31ab/f3GL|≤1.1 (Fig. 1, Example 1, data table 1, combined focal length of the positive and negative lens L31, L32, surfaces 15-17, focal length group f31ab e.g. 176.6174, rear lens calculated focal length, surfaces 18-19, f3GL e.g. -222.9399, gives value e.g. 0.7922   meets).
Claim 9, Kondo teaches the invention of claim 7, wherein a combined focal length f3ab of the lens with positive refractive power and the lens with negative refractive power in the cemented lens, a focal length f3GL of the rear lens, and a combined focal length f3 of the third lens group satisfy a following condition: 0<(|f31ab|+|f3GL|)/|f3|≤1.3 (Fig. 1, Example 1, data table 1, combined focal length of the positive and negative lens L31, L32, surfaces 15-17, focal length group f31ab e.g. 176.6174, rear lens calculated focal length, surfaces 18-19, f3GL e.g. -222.9399, calculated focal length, surfaces 15-19, f3 e.g. 725.4111, gives value e.g. 0.5508  meets).
Claim 10, Kondo teaches the invention of claim 7, wherein a refractive index nB31b of the lens with negative refractive power in the cemented lens and a refractive index n3GL of the rear lens satisfy a following condition: 0.5<n3GL/nB31b<1 (see Fig. 1, Example 1, data table 1, refractive index of negative lens L32, surface 16-18, nB31b e.g. 1.60342, the refractive index of rear lens L33, surface 18-19, n3GL e.g. 1.51633, gives ratio e.g. 0.94).
Claim 16, Kondo teaches the invention of claim 1, wherein a combined focal length f3 of the third lens group and a combined focal length f12 of the first lens group and the second lens group satisfy a following condition: 2≤f3/f12≤10 (see Fig. 5, Example 5, data table 9, calculated using data from surface 1-14, a combined focal length f12 e.g. 79.66, calculated using data from surfaces 15-19, f3 e.g. 518.33, the value ratio e.g.  6.50).
Claim 19, Kondo teaches the invention of claim 1, wherein the first lens group, the stop, and the second lens group move integrally during focusing (Fig. 1, example 1, data table 1, [0054] “During focusing from the infinite distance object to the close-range object, in the imaging lens, the first lens group G1, the aperture diaphragm St, and the second lens group G2 integrally move from the image side to the object side, and the third lens group G3 remains stationary with respect to the image plane Sim”; Fig. 3, Example 3, Data table 5, [0054]).
Claim 20, Kondo teaches an image pickup apparatus comprising: the lens system according to claim 1; and an image pickup element disposed on an image plane side of the lens system (see Fig. 1, example 1, data table 1, [0054] this a lens system the image pickup element is located after the surface image Sim; Fig. 3, example 3, data table 5, [0054] this a lens system the image pickup element is located after the image plane surface Sim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20170242219A1) as applied to claim 1 above.
Claim 3, Kondo teaches the invention of claim 1, wherein a refractive index nB31ab of at least one lens out of the lens with positive refractive power and the lens with negative refractive power in the cemented lens, a distance G3L along an optical axis from a surface closest to the object side to a surface closest to the image plane side in the third lens group, and a distance B31L along the optical axis of the cemented lens satisfy following conditions: 0.6≤B31L/G3L≤1 (see Fig. 3, Example 3, data table 5, surface 15-16, distance for cemented lens B31L e.g. 6.31, data table 5, surfaces 17-18, distance G3L e.g. 9.19, gives ratio 0.68. See 112a and 112b rejection regarding issue explained above).
Kondo discloses the claimed invention except for condition 1.8≤nB31ab≤2.0. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet the condition 1.8≤nB31ab≤2.0, to optimize the refractive index of the lens with positive refractive power in the cemented lens to obtain a ratio between the claimed range, since Kondo discloses in Fig. 3, Lens L31, being positive lens, data table 5, surface 15, refractive index 1.72916, the value is close to the claimed ratio and the disclosure suggests values such as the refractive index, are not limited to the values shown in the numerical examples, and different values may be used therefore (Kondo, 0112) for the purpose to provide a front-focus-type imaging lens, which has a small size and has a favorable optical performance (Kondo, 0031), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 4, Kondo teaches the invention of claim 3, wherein a refractive index nB31a of the lens with positive refractive power in the cemented lens and the distance B31L of the cemented lens satisfy following conditions: 0.65≤B31L/G3L≤0.80 (see Fig. 3, Example 3, data table 5, surface 15-16, distance for cemented lens B31L e.g. 6.31, data table 5, surfaces 17-18, distance G3L e.g. 9.19, gives ratio 0.68. See 112a and 112b rejection regarding issue explained above)
Kondo discloses the claimed invention except for condition 1.8≤nB31ab≤2.0. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet the condition 1.8≤nB31a≤2.0, to optimize the refractive index of the lens with positive refractive power in the cemented lens to obtain a ratio between the claimed range, since Kondo discloses in Fig. 3, Example 3, Lens L31, being positive lens, data table 5, surface 15, refractive index 1.72916, the value is close to the claimed ratio and the disclosure suggests values such as the refractive index, are not limited to the values shown in the numerical examples, and different values may be used therefore (Kondo, 0112) for the purpose to provide a front-focus-type imaging lens, which has a small size and has a favorable optical performance (Kondo, 0031), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim 6, Kondo teaches the invention of claim 1, except wherein a refractive index nB31a of the lens with positive refractive power in the cemented lens satisfies a following condition 1.85≤nB31a≤2.0.
Kondo discloses the claimed invention except for condition 1.85≤nB31a≤2.0. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meet the condition 1.8≤nB31a≤2.0, to optimize the refractive index of the lens with positive refractive power in the cemented lens to obtain a ratio between the claimed range, since Kondo discloses in Fig. 3, Example 3, Lens L31, being positive lens, data table 5, surface 15, refractive index 1.72916, the value is close to the claimed ratio and the disclosure suggests values such as the refractive index, are not limited to the values shown in the numerical examples, and different values may be used therefore (Kondo, 0112) for the purpose to provide a front-focus-type imaging lens, which has a small size and has a favorable optical performance (Kondo, 0031), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20170242219A1) as applied to claim 1 above, and further view of Tanakubo et al. (US20180149838A1).
Claim 17, Kondo teaches the invention of claim 1, except wherein the second lens group includes at least one lens made of anomalous low dispersion glass.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second lens group includes at least one lens made of anomalous low dispersion glass, where glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art, for the purpose of having a lens system that provide a front-focus-type imaging lens, which has a small size and has a favorable optical performance (0031), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).
	In the alternative, Tanakubo, further teaches wherein the second lens group includes at least one lens made of anomalous low dispersion glass (see [0064] “Since the second lens group G2 possesses a strong positive refractive power, using a positive lens element that is formed from low-dispersion glass having a large Abbe number”).
Therefore, Tanakubo teaches wherein the second lens group includes at least one lens made of anomalous low dispersion glass as it enables correction of axial chromatic aberration (see para. 0064). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the lens system second lens group from Kondo to include at least one lens made of anomalous low dispersion glass according to the teaching of Tanakubo for the purpose of correction of axial chromatic aberration (Tanakubo, [0064]).

	Claim 18, Kondo teaches the invention of claim 1, except wherein the second lens group includes at least two lenses made of anomalous low dispersion glass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second lens group includes at least two lenses made of anomalous low dispersion glass, where glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art, for the purpose of having a lens system that provide a front-focus-type imaging lens, which has a small size and has a favorable optical performance (0031), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).
	In the alternative, Tanakubo, further teaches wherein the second lens group includes at least one lens made of anomalous low dispersion glass (see [0064] “Since the second lens group G2 possesses a strong positive refractive power, using a positive lens element that is formed from low-dispersion glass having a large Abbe number”).
Therefore, Tanakubo teaches wherein the second lens group includes at least one lens made of anomalous low dispersion glass as it enables correction of axial chromatic aberration (see para. 0064). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the lens system second lens group from Kondo to include at least one lens made of anomalous low dispersion glass according to the teaching of Tanakubo for the purpose of correction of axial chromatic aberration (Tanakubo, [0064]).
Allowable Subject Matter
Claims 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 11, the prior art from record fails to teach the elements 

recited in claim 11, as follows:

Claim 11, Kondo teaches the invention of claim 1, wherein the first lens group includes, in order from the object side, a first cemented lens composed of a lens with negative refractive power and a lens with positive refractive power and a second cemented lens composed of a lens with positive refractive power and a lens with negative refractive power (Fig. 1, L11 is a positive lens, L12 is positive lens, L13 is negative lens, and the lenses are not cemented; Fig. 3, is a positive lens, L12 is positive lens, L13 is negative lens, and the lenses are not cemented), the second lens group includes, in order from the object side, a third cemented lens composed of a lens with negative refractive power and a lens with positive refractive power, and a rear lens with positive refractive power (Fig. 1, L21 positive power, L22 negative power, L23 positive power, L24 positive power, L21 and L22 are cemented but not in order claimed as negative, positive; Fig. 3, Example 3, data table 5, L21 and L22 are cemented but they are positive and negative lenses in that order), the third lens group includes the cemented lens as a fourth cemented lens (Fig. 1, L31 and L32 are cemented; Fig. 3, Example 3, data table 5, L31 and L32 are cemented), and a refractive index nB11b of the lens with positive refractive power in the first cemented lens (Fig. 1, Example 1, or Fig. 3, Example 3, the embodiments do not teach the first cemented lens) and a refractive index nB31a of the lens with positive refractive power in the fourth cemented lens satisfy following conditions: 1.75≤nB11b≤2.0, 1.75≤nB31a≤2.03 (data table 5, L31 refractive index of positive is 1.72916).
Claims 12-14, are objected due to dependency of claim 11.
Claim 15, Kondo teaches the invention of claim 1, wherein a combined focal length f3 of the third lens group and a combined focal length f12 of the first lens group and the second lens group satisfy a followng condition: 100≤f3/f12≤170 (see Fig. 1, Example 1, data table 1, calculated using data from surface 1-14, a combined focal length f12 e.g. 68.43, calculated using data from surfaces 15-19, f3 e.g. 725.41, the value ratio e.g. 10.60; see Fig. 3, Example 3, data table 5, calculated using data from surface 1-14, a combined focal length f12 e.g. 78.1472, calculated using data from surfaces 15-19, f3 e.g. 197.5084, the value ratio e.g.  2.5273).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872  
                                                                                                                                                                                                      

/MARIN PICHLER/Primary Examiner, Art Unit 2872